
	

114 S2711 IS: Native American Education Opportunity Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2711
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To expand opportunity for Native American children through additional options in education, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Native American Education Opportunity Act.
 2.PurposeThe purpose of this Act is to provide an additional education option in certain States for Native American students served by schools funded by the Bureau of Indian Affairs.
 3.Native American education opportunity programPart B of title XI of the Education Amendments of 1978 (25 U.S.C. 2000 et seq.) is amended— (1)by redesignating section 1141 as section 1142; and
 (2)by inserting after section 1140 the following:  1141.Bureau funding of State-based education savings account programs (a)Program authorized (1)Bureau reimbursementsFrom amounts made available to carry out sections 1127 and 1130, the Secretary shall, for the 2017–2018 school year and each subsequent school year, reimburse a State with an education savings account program for each grant that the State has made to an education savings account for an ESA eligible student for such school year, in accordance with subsection (b).
 (2)ApplicabilityThis section shall apply with respect to ESA eligible students who have submitted their application for an education savings account program to the State in which the student lives or in which the reservation of the student is located (as the case may be) on or after January 1, 2017.
							(b)Amount of reimbursements
 (1)AmountThe amount of the reimbursement made by the Secretary under this subsection for an ESA eligible student participating in an education savings account program for a school year shall be the lesser of—
 (A)the amount of the grant provided by the State for the education savings account of the ESA eligible student for the applicable school year; and
 (B)90 percent of the amount that the Secretary would provide to a Bureau-funded school on behalf of such student for the applicable school year under sections 1127 and 1130.
 (2)Notification to States if additional reimbursement is availableIn any case where the reimbursement available for an ESA eligible student for a school year exceeds the amount of the grant provided by the State under the education savings account program, the Secretary shall notify the State of the higher amount of reimbursement that the student could have qualified for under paragraph (1)(B) for such school year.
							(3)Timing of reimbursements
 (A)NotificationA State that provides an education savings account program grant to an ESA eligible student and desires a reimbursement under this subsection shall submit a request for reimbursement and notify the Secretary that includes the amount of the grant.
 (B)ReimbursementNot later than 30 days after the Secretary receives a request for reimbursement under subparagraph (A) from a State, the Secretary will reimburse a State for the grant.
 (4)Return of overpaymentsA State shall return to the Secretary any overpayment made to the State under this section by not later than 30 days after the final determination that the State was overpaid pursuant to this section.
							(c)Affect on allotments
 (1)In generalFor purposes of any calculation regarding the total number of eligible Indian students under section 1127, the Secretary shall include all ESA eligible students who participate in an education savings account program.
 (2)Availability of remainderIn any case where the reimbursement provided by the Secretary under subsection (b)(1) is less than the amount that would be provided for the student under subsection (b)(1)(B), the remaining amount shall remain available to the Secretary to be used in accordance with this part.
 (d)InformationThe Secretary shall work with Bureau-funded schools located in each State with an education savings account program to inform all parents of ESA eligible students about the education savings account program of the State and the students' opportunity to participate in the program.
 (e)Rule of constructionThe reimbursement provided through an education savings account program on behalf of an ESA eligible student under this section shall be considered assistance to the student and shall not be considered assistance to a school that enrolls the eligible student or any other educational service provider from which the eligible student receives services. The amounts provided on behalf of an ESA eligible student under this section shall not be treated as income of the parents for purposes of Federal tax laws or for determining eligibility for any other Federal program.
 (f)DefinitionsIn this section: (1)ESA eligible student (A)In generalThe term ESA eligible student means an individual who—
 (i)is— (I)an elementary school or secondary school student who attended a Bureau-funded school in the semester preceding the date on which the student first applies for an education savings account program; or
 (II)a child who will be eligible to attend a Bureau-funded school for kindergarten or any other elementary school grade in the next semester that will start after the date on which the student first applies for an education savings account program;
 (ii)lives on the reservation of a tribe; (iii)will not be attending a Bureau-funded school, or other public elementary school or secondary school, for the school year for which the student is participating in an education savings account program of a State; and
 (iv)meets any eligibility requirements of the State education savings account program in which the student will participate.
 (B)Period of eligibilityA student who meets the requirements of clause (i) of subparagraph (A) for a school year shall be deemed to meet the requirements of such clause until the date on which the student graduates high school or reaches the age of 21 years, whichever occurs first.
 (2)Education savings account programThe term education savings account program means an educational option offered in a State to families of elementary and secondary school students in which the State provides a grant to an account controlled by a parent from which the parent may purchase goods and services needed for the education of the student.
 (3)ParentThe term parent means a parent, guardian, custodian, or other person— (A)with the authority to act on behalf of an ESA eligible student; and
 (B)who is a resident of the State where the ESA eligible student resides..
			
